OPINION OMAN, Justice. This cause is before us on an attempt by defendant to appeal from an order of the district court denying his Petition for Writ of Habeas Corpus. Subsequent to the filing of the brief in chief in this court, the parties entered into and filed a written stipulation that the brief in chief could be considered by us as a petition to this court for a writ of habeas corpus. This stipulation was denied, and the case subsequently came on for hearing on the purported appeal. Apparently the effort, to have us consider the appeal as a petition for writ of habeas corpus, was prompted by a. realization of the parties that petitioner has no right of appeal to this court from the denial by the district court of his petition for writ of habeas corpus. State v. Sisk, 79 N.M. 167, 441 P.2d 207 (1968); In re Forest, 45 N.M. 204, 113 P.2d 582 (1941); Supreme Court Rule 5(2) [§ 21-2-1(5) (2), N.M.S.A.1953 (Repl.Vol. 4, 1970)]. The appeal should be dismissed. It is so ordered. COMPTON, C. J., and McMANUS, J., concur.